Citation Nr: 1226259	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  04-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for left knee anterior cruciate ligament ("ACL") deficiency from January 1, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty for training ("ACDUTRA") from March 2002 to August 2002, and on active duty from February 2003 to June 2003.  He also had prior inactive service with the United States Army Reserves.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in New York, New York, which, in part, granted service connection for left knee ACL deficiency, assigning a 10 percent rating effective August 24, 2002, a 100 percent temporary total rating effective November 13, 2002 (based on surgical or other treatment necessitating convalescence) and a noncompensable rating from January 1, 2003.  Only the noncompensable rating is at issue.  The claim has since been transferred to the Newark, New Jersey RO.

In July 2006, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.   

The Board has previously considered this appeal.  In February 2007, the Board remanded the claim for additional development.  The claim was again remanded for additional development in August 2009, after which the claim was again denied by the RO in a January 2012 Supplemental Statement of the Case ("SSOC").  The case has been returned to the Board for further appellate proceedings.


FINDING OF FACT

From January 1, 2003 forward, the Veteran's left knee ACL deficiency has been manifested by ACL rupture and medial meniscus tear.



CONCLUSION OF LAW

For the period January 1, 2003 forward, the criteria for an initial disability evaluation of 10 percent, and no more, for left knee ACL deficiency have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Code 5259 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.
The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board satisfied the requirements of the duty to notify by means of  letters dated July 2004 and March 2007, which advised the Veteran of the evidence necessary to substantiate a claim of entitlement to an increased disability rating, including what VA would do to assist him in obtaining evidence, as well as both his and VA's responsibilities for acquiring such evidence.  The March 2007 letter also provided an explanation of how VA assigns both the effective date and disability rating elements of a claim, thus satisfying the requirements of Dingess/Hartman.  

      B.) Duty to Assist

The Board is satisfied that the VA duty to assist has been met.  The claims folder contains the Veteran's service and post-service VA and private treatment reports, and VA examination reports dated July 2003 and November 2007.  The claims folder also contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the July 2003 examination report shows that, although the Veteran was afforded a comprehensive physical evaluation, the VA examiner did not review the treatment records, as they were unavailable.  Review of the November 2007 examination report shows that the examiner reviewed the Veteran's treatment reports, performed a comprehensive examination, and reported the examination findings.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.
  
II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Where there is recurrent subluxation, lateral instability, or other impairment of a knee, a 10 percent evaluation may be assigned where the disability is slight; a 20 percent evaluation will be assigned for moderate disability and 30 percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, DC 5257.  However, ratings under DC 5257 are not "predicated on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not apply."  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Separate ratings for arthritis of a knee, when there is actual limitation of motion, and for instability of the knee may be assigned without pyramiding, which is prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

Under DC 5258, a 20 percent evaluation, the only rating provided, is assigned where there is a dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Under DC 5259, a 10 percent rating, the only rating provided, is assigned where there is evidence of a symptomatic knee status post semilunar removal of cartilage.

The Veteran's service-connected ACL deficiency is currently rated as noncompensable under the criteria of DC 5257.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

The Board notes that the words "mild,"  "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).  In applying the above provisions regarding the severity of muscle injury, the Board must consider the totality of the circumstances.  Robertson v. Brown, 5 Vet. App. 70 (1993); see also Tropf v. Nicholson, 20 Vet. App. 317 (2006).

The Veteran avers that his service-connected left knee disability is of greater severity than the current noncompensable rating contemplates.

Review of the claims folder reveals that in November 2002, the Veteran underwent arthroscopic-assisted endoscopic anterior cruciate ligament ("ACL") reconstruction of the left knee with quadruple strand semitendinosus and gracilis tendon autograft and medial and lateral meniscectomies.  The post-operative diagnosis was ACL rupture; displaced bucket-handle tear, medial meniscus; and lateral meniscal tear.  Thereafter, as noted above, the Veteran was awarded a 100 percent temporary total rating, effective November 13, 2002 through December 31, 2002, under DC 5257.

In July 2003, the Veteran was afforded a VA examination, which revealed few tiny, healed post-arthroscopic scars, weakness (decreased left quadriceps motor power 4/5), tenderness (mild at the left knee medially), gait normal without assistive devices and knee stability within normal limits.  There was no evidence of giving way or subluxation.  A September 2002 Magnetic Resonance Imaging ("MRI") report revealed ACL rupture with medial meniscus tear.  The diagnosis was residuals after left knee arthroscopic surgery for ACL.

The claims folder contains no treatment records following this procedure until December 2006, at which time he was seen at the VA Medical Center ("VAMC") for evaluation and treatment of left knee injury and persistent pain.  Gait was normal and the examination report contains no indication of instability or subluxation; there is no x-ray or other diagnostic test report.  The diagnosis was post traumatic degenerative joint disease.  The Veteran was next seen for complaints of left knee pain in July 2007, at which time, the bilateral knees revealed crepitation with full range of motion and no swelling.  As in December 2006, there is no indication that diagnostic tests were performed; the diagnosis continued as post traumatic degenerative joint disease.

In October 2007, the Veteran was seen at the VAMC for complaints of left knee pain.  Although he complained of worsening pain, he denied giving way, but added that he felt sometimes like the joint was going to give way.  He also denied locking, and it was noted that he often wore a genu brace, which he said helped.  An MRI of the knee revealed an intact ACL graft and rudimentary anterior cruciate ligament ("ACL") and posterior horns of the meniscus likely representing prior partial resection.  An x-ray of the "right knee" showed findings compatible with previous ACL repair of the "left knee" without acute findings.  Narrowing of the medial compartments was demonstrated bilaterally.  The Board observes that, although the treatment report states that the MRI and x-ray were of the right knee, as noted above, the diagnostic findings clearly indicated that the evaluation was of the left knee.

In November 2007, the Veteran was afforded another VA examination, at which time, he demonstrated a normal gait with no instability, effusion or dislocation noted.  The examiner noted that his review included a previous MRI, which revealed findings within normal limits with an intact ACL graft.  The diagnosis was status-post left knee arthroscopy with left ACL reconstruction with grafting and left medial and lateral meniscectomies.  Although he was also diagnosed with left chondromalacia patellae, severe, and left knee osteoarthritis, mild, the Board notes he was granted service connection for these separate findings.

Based on a review of the evidence of record, the Board concludes that the criteria for an initial disability evaluation of 10 percent under DC 5259 (the only rating available under this diagnostic code) for left knee ACL deficiency have been met.  In this regard, the Board observes, as noted above, that DC 5257 applies to impairment of the knee, slight, moderate or severe, with recurrent subluxation or lateral instability.  However, as there is no evidence that the Veteran was found to have either of these findings following his period of convalesce after his November 2002 surgery, that diagnostic code is not applicable.  Rather, based on the above clinical/diagnostic findings, which showed meniscus tears, and subsequent medial and lateral meniscectomies, the Board finds the manifestations of the Veteran's left knee disability have been best represented by DC 5259.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," and the choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

The remaining diagnostic codes relating to knee disabilities do not apply to the Veteran's left knee ACL deficiency.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected left knee ACL deficiency has not been so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran has submitted no evidence showing that his condition markedly interfered with his employment status beyond that contemplated by the assigned evaluation, and there is also no indication that it necessitated frequent, or indeed any, periods of hospitalization.  The symptomatology shown during this period of the appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluation.  As such, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

In summary, for the reasons and bases set forth above, the Board finds that an evaluation of 10 percent for left knee ACL deficiency for the period January 1, 2003 forward is met. 


ORDER

Entitlement to an evaluation of 10 percent, and no more, for left ACL deficiency for the period January 1, 2003 is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


